Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.  Applicant’s response filed 2/9/22 is acknowledged and has been entered.

2.  Applicant's election without traverse of the species of naked antibody, the method comprises administration of the antibody a further step of administering at last one therapeutic agent, and NHL as the condition to be treated in Applicant’s response filed 11/14/22 is acknowledged. 

Claims 1-4, 19 and 20 read on the elected species.

Accordingly, claims 5-18 (non-elected species) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claims 1-4, 19 and 20 are presently being examined as they read upon the elected species.

3.  The disclosure is objected to because of the following informalities:

The brief description of the drawings for Fig. 4 at [0023] discloses that the amino acid sequence of humanized L243 variable heavy chain region (VH) is SEQ ID NO: 38.  SEQ ID NO: 38 in the sequence listing is a 121 amino acid polypeptide.

However, Figure 4 shows a polypeptide that is only 113 amino acid residues in length.

In addition, the paragraph spanning pages 45-46 of the instant specification at para [0154] discloses at the last sentence that SEQ ID NO: 3 and 4, respectively are the sequences of hL243 VL and hL243 VH; however, SEQ ID NO: 4 in the sequence listing is a much shorter peptide consisting of 21 amino acid residues, and SEQ ID NO: 3 in the sequence listing is also a much shorter peptide consisting of 17 amino acid residues as compared to that 108-mer sequence shown in Fig. 3.  

That is, paragraph [0154] discloses incorrect sequence identifiers for the VH and VL regions of hL243, and there is a discrepancy between the length for the VH of hL243 that is depicted in Fig. 4 versus for SEQ ID NO: 38 in the sequence listing that is disclosed at para [0023] as being the sequence for the VH of hL243.

Appropriate correction is required.

4.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

5.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.  Claims  1-4, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,187,561 (IDS reference). Although the claims at issue are not identical, they are not patentably distinct from each other because the hematopoietic cancers being treated in the method of the claims of ‘561 are species of B cell lymphomas and leukemias, including NHL using the same humanized antibody as is recited in the instant claims.

Although the claims of ‘561 do not recite steps for obtaining an isolated nucleic acid encoding the antibody  and expressing the nucleic acid in cell culture to produce said antibody, base claim 1 of ‘561 recites the CDR sequences of the antibody, along with the light and heavy chain murine L243 FR residues to be retained.  It was within the purview of one of ordinary skill in the art to make such a humanized version of the murine L243 antibody using recombinant means based upon the CDRs of the murine L243 antibody, as is evidenced by for example, admitted prior art at [0069] of the instant specification, e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing , e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing the nucleic acid sequence in cell culture to produce and isolate the humanized mAb.  

Instant dependent claim 3 is included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to seek improvements in antibody affinity, and within the purview of one of ordinary skill in the art to make a higher affinity binding antibody for superior binding, as evidenced for instance by Dall-Acqua and Carter (Curr. Opin. Struct. Biol. 1998, 8:443-450) who teach that antibody humanization is widely used to address the problems of immunogenicity of rodent monoclonal antibodies, and are commonly created by transplanting the CDRs from rodent to human antibodies, with the  usual recruitment of one or more framework region residues from the parent rodent antibody for retention of successful and efficient antigen binding.  Dall-Acqua and Carter teach that hundreds of antibodies have been successfully humanized.  Dall-Acqua and Carter teach creating higher affinity binding antibodies  (see entire reference, especially humanization section). 
 
7.  Claims  1-4, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,613,903 (IDS reference) in view of US 5,792,852. 

The claims of ‘903 are drawn to a method of treating NHL comprising administering the same humanized antibody based on murine L243 as is recited in the instant claims absent the G100 light chain  murine FR residue of L243.  

US 5,792, 852 discloses that G100 is an important murine amino acid residue in the variable light chain VL region based on a number of antibodies to retain when humanizing a murine antibody (see entire reference, especially Table 33).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have retained the G100 residue of L243 in the humanized antibody administered in the method of the claims of ‘903.

One of ordinary skill in the art would have been motivated to do this in order to use a superior antibody for treating NHL.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have administered the antibody in the method of the claims of ‘903 to a human subject.

One of ordinary skill in the art would have been motivated to do this to treat NHL in a human because humanized antibodies are designed to avoid human anti-murine antibody responses in humans.

Although the claims of ‘903 do not recite steps for obtaining an isolated nucleic acid encoding the antibody  and expressing the nucleic acid in cell culture to produce said antibody, base claim 1 of ‘903 recites the CDR sequences of the antibody, along with the light and heavy chain murine L243 FR residues to be retained.  It was within the purview of one of ordinary skill in the art to make such a humanized version of the murine L243 antibody using recombinant means based upon the CDRs of the murine L243 antibody, as is evidenced by for example, admitted prior art at [0069] of the instant specification, e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing .  

Instant claim 3 (which recites that the humanized antibody has a higher affinity for HLA-DR than murine L243 antibody) is included in this rejection because claim 4 of ‘903 recites that the humanized antibody or fragment thereof has a lower dissociation constant for HLA-DR+ cells than the murine L243 antibody, and therefore the inverse relationship between dissociation constant and affinity equates to a higher affinity.

Claims 1-4, 19 and 20 are directed to an invention not patentably distinct from claims  1-21 of commonly assigned US 8,613,903, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 8,613,903, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

8.  Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the applications in the priority chain of the instant application with a CIP in said chain between the instant application and case 11/368,296 that issued as US 7,612,180, the instant rejection has been set forth.  
Claims  1-4, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 7,612,180 (IDS reference) in view of US 5,792, 852.

The claims of ‘180 are drawn to a humanized L243 antibody or antigen-binding fragment thereof/pharmaceutical composition thereof/kit thereof, wherein said humanized antibody has the same CDRs and murine FR residues as those that are recited in the instant claims, exclusive of a recitation of the murine VL FR residue G100.   The humanized antibody or antigen-binding fragment thereof recited in the claims of ‘180 induces apoptosis in the Namalwa human lymphoma cell line.  The specification of ‘180 evidences that this said cell line is a human B cell lymphoma cell line (e.g., col. 6 at lines 7-8.  

It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have treated a human subject having a B cell lymphoma, NHL being an obvious variant thereof, with the pharmaceutical composition recited in the claims of ‘180, but wherein the humanized antibody comprised therein retains the G100 murine VL residue that is taught by US 5,792, 852 discloses that G100 to be an important murine amino acid residue in the variable light chain VL region based on a number of antibodies to retain when humanizing a murine antibody.  One of ordinary skill in the art would have been motivated to do this in order to treat a human B cell lymphoma with a superior pharmaceutical humanized antibody. (See entire reference US 5,792, 852, especially Table 33).

Although the claims of ‘180 do not recite steps for obtaining an isolated nucleic acid encoding the antibody  and expressing the nucleic acid in cell culture to produce said antibody, base claim 1 of ‘180 recites the CDR sequences of the antibody, along with the light and heavy chain murine L243 FR residues to be retained (and ‘792 discloses the G100 residue to be retained as enunciated supra).  It was within the purview of one of ordinary skill in the art to make such a humanized version of the murine L243 antibody using recombinant means based upon the CDRs of the murine L243 antibody, as is evidenced by for example, admitted prior art at [0069] of the instant specification, e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing .  
Instant claim 3 (which recites that the humanized antibody has a higher affinity for HLA-DR than murine L243 antibody) is included in this rejection because claim 5 of ‘180 recites that the humanized antibody or fragment thereof has a lower dissociation constant for HLA-DR+ cells than the murine L243 antibody, and therefore the inverse relationship between dissociation constant and affinity equates to a higher affinity.

Claims 1-4, 19 and 20 are directed to an invention not patentably distinct from claims 1-of commonly assigned US 7,612,180, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 7,612,180, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
 
9.  Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the applications in the priority chain of the instant application with a CIP in said chain (i.e., 12/754,140 which issued as US 8,722,047 is a CIP of 12/556, 718), the instant rejection has been set forth.  	
Claims  1-4, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,722,047.  

The claims of ‘047 are drawn to the same humanized anti-HLA-DR antibody/pharmaceutical composition thereof as is recited in the instant method claims, wherein the antibody induces partial remission of lymphoma in dogs.  The specification of ‘047 evidences that canine lymphoma is a model system for human B cell NHL (e.g., col.2 at lines 30-45).  As pertains to instant dependent claim 19 that recites wherein the subject is a human subject, it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have administered the antibody recited in the claims of ‘047 to a human subject to treat human NHL, a species of the B cell lymphomas recited in the method of the instant claims.  

Although the claims of ‘047 do not recite steps for obtaining an isolated nucleic acid encoding the antibody  and expressing the nucleic acid in cell culture to produce said antibody, base claim 1 of ‘047 recites the CDR sequences of the antibody, along with the light and heavy chain murine L243 FR residues to be retained.  It was within the purview of one of ordinary skill in the art to make such a humanized version of the murine L243 antibody using recombinant means based upon the CDRs of the murine L243 antibody, as is evidenced by for example, admitted prior art at [0069] of the instant specification, e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing .  

10.  Claims  1-4, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,180,559. 

The claims of US 11,180,559 are drawn to a method of treating an HLA-DR positive hematologic cancer that is selected from the group consisting of DLBCL, follicular lymphoma, NHL, CLL, and Burkitt lymphoma by administering the same antibody recited in the instant claims, and as such the method of the claims of ‘559 treat species of the instantly recited B cell lymphoma or leukemia using the same antibody as is recited in instant claims 1, 4, 19 and 20.  Although the claims of ‘559 do not recite steps for obtaining an isolated nucleic acid encoding the antibody  and expressing the nucleic acid in cell culture to produce said antibody, base claim 1 of ‘559 recites the CDR sequences of the antibody, along with the light and heavy chain murine L243 FR residues to be retained.  It was within the purview of one of ordinary skill in the art to make such a humanized version of the murine L243 antibody using recombinant means based upon the CDRs of the murine L243 antibody, as is evidenced by for example, admitted prior art at [0069] of the instant specification, e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing .  


As pertains to instant dependent claim 2, although the claims of ‘599 do not recite wherein the humanized antibody is an IgG4 antibody with a Ser241Pro mutation, it does recite the same murine FR amino acid residues to be retained, and it would have been prima facie obvious to one of ordinary skill in the art to have made this version of the humanized L243 antibody in view of the teachings of Nagy et al (Nature Medicine, 2002 8(8): 801-807, IDS reference) and admitted prior art Schuurman et al (Mol. Immunol. 2001, 38: 1-8, IDS reference) (at [0162] of the instant specification).

Nagy et al teach that IgG4 mAbs with specificity to the first N-terminal domains of HLA-DR are preferable when used to induce apoptosis of a variety of lymphoma and leukemia tumor cell types such as multiple myeloma and Hodgkin lymphomas because they have minimized potential side effects due to Fc-portion-mediated effector functions.  Nagy et al also teach the murine anti-HLA-DR L243 mAb (see entire reference).

Shuurman et al teach substituting the Cys residue in the hinge region of IgG4 (Cys-Pro-Ser-Cys) to that found in IgG1 (Cys-Pro-Pro-Cys) in order to avoid the formation of or to facilitate the disappearance of functionally monovalent IgG4 half molecules (see entire reference). The instant specification at [0162] discloses that this Ser241Pro mutation based on Kabat numbering is the same that is taught by Shuurman et al. 

One of ordinary skill in the art would have been motivated to do this in order to minimized potential side effects due to Fc-portion-mediated effector functions as taught by Nagy et al and to avoid formation of monovalent IgG4 half molecules as taught by Shuurman et al.  

Instant dependent claim 3 is included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to seek improvements in antibody affinity, and within the purview of one of ordinary skill in the art to make a higher affinity binding antibody for superior binding, , as evidenced for instance by Dall-Acqua and Carter (Curr. Opin. Struct. Biol. 1998, 8:443-450) who teach that antibody humanization is widely used to address the problems of immunogenicity of rodent monoclonal antibodies, and are commonly created by transplanting the CDRs from rodent to human antibodies, with the  usual recruitment of one or more framework region residues from the parent rodent antibody for retention of successful and efficient antigen binding.  Dall-Acqua and Carter teach that hundreds of antibodies have been successfully humanized.  Dall-Acqua and Carter teach creating higher affinity binding antibodies  (see entire reference, especially humanization section). 

Claims 1-4, 19 and 20 are directed to an invention not patentably distinct from claims 1-9 of commonly assigned US 11,180,559, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 7,612,180, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

11.  Claims 1-4 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,992,917. 

The claims of US 8,992,917 (IDS reference) are drawn to a method of treating a B cell leukemia that is ALL, CLL or hairy cell leukemia comprising administering the same antibody as is recited in instant base claim 1, and also with a human IgG4 constant region comprising a Ser 241Pro mutation (as is recited in instant dependent claim 2 exclusive of the G100 murine FR residue).

Although the claims of ‘917 do not recite steps for obtaining an isolated nucleic acid encoding the antibody  and expressing the nucleic acid in cell culture to produce said antibody, the claims of ‘917 recite the CDR sequences of the antibody, along with the light and heavy chain murine L243 FR residues to be retained with the exception of G100.  It was within the purview of one of ordinary skill in the art to make such a humanized version of the murine L243 antibody using recombinant means based upon the CDRs of the murine L243 antibody, as is evidenced by for example, admitted prior art at [0069] of the instant specification, e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing .  

As pertains to instant dependent claim 2, although the claims of ‘917 do not recite wherein the humanized antibody is an IgG4 antibody with a Ser241Pro mutation, it does teach the same murine FR amino acid residues to be retained, and it would have been prima facie obvious to one of ordinary skill in the art to have made this version of the humanized L243 antibody in view of the teachings of Nagy et al (Nature Medicine, 2002 8(8): 801-807, IDS reference) and admitted prior art Schuurman et al (Mol. Immunol. 2001, 38: 1-8, IDS reference) (at [0162] of the instant specification).

Nagy et al teach that IgG4 mAbs with specificity to the first N-terminal domains of HLA-DR are preferable when used to induce apoptosis of a variety of lymphoma and leukemia tumor cell types such as multiple myeloma and Hodgkin lymphomas because they have minimized potential side effects due to Fc-portion-mediated effector functions.  Nagy et al also teach the murine anti-HLA-DR L243 mAb (see entire reference).

Shuurman et al teach substituting the Cys residue in the hinge region of IgG4 (Cys-Pro-Ser-Cys) to that found in IgG1 (Cys-Pro-Pro-Cys) in order to avoid the formation of or to facilitate the disappearance of functionally monovalent IgG4 half molecules (see entire reference). The instant specification at [0162] discloses that this Ser241Pro mutation based on Kabat numbering is the same that is taught by Shuurman et al. 

One of ordinary skill in the art would have been motivated to do this in order to minimized potential side effects due to Fc-portion-mediated effector functions as taught by Nagy et al and to avoid formation of monovalent IgG4 half molecules as taught by Shuurman et al.  

Instant dependent claim 3 is included in this rejection because claim 3 of ‘917 recites “wherein the humanized L243 antibody has a lower dissociation constant for HLA-DR+ cell than the murine L243 antibody, and therefore the inverse relationship between dissociation constant and affinity equates to a higher affinity. 

It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to have treated a human subject with a humanized antibody.

One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success, as humanized antibodies are designed to avoid HAMA (human anti-mouse antibody reactions) when treating humans, and the leukemias recited in base claim 1 of ‘917 are human B cell leukemias.

Claims 1-4 and 19 are directed to an invention not patentably distinct from claims 1-23 of commonly assigned US 8,992,917, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 8,992,917, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

12.  Claims 1-4, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,988,539 as evidenced by admissions in the specification of ‘539 at col.2 at lines 11-13, col. 4 at lines 40-41, and   col. 6 at lines 38-40 and admissions in the instant specification at [0022], [0023] and [0026].

The claims of US 10,988,539 are drawn to a method of treating a B cell leukemia or lymphoma such as NHL (i.e., implicitly a human having Non-Hodgkin’s lymphoma) comprising administering an ADC that comprises IMMU-140, binds to HLA-DR and has the same CDRs as are recited in instant base claim 1.

The admission in the specification of ‘539 at col. 6, lines 38-40 is that IMMU-140 comprises the anti-HLA-DR antibody (hL243).  

The admission in the specification of ‘539 at col. 2, lines 11-13 and col. 4, lines 40-41 is that hL243 is being used synonymously for IMMU-114 and hL2434P, the latter of which comprises the same murine FR residues, IgG4 constant region with Ser241Pro mutation as are recited in instant claims 1 and 2.  

The instant specification at [0198] discloses that hL243 was recombinantly engineered as a humanized IgG4 construct of L243 and has a Ser241Pro mutation in the hinge region of gamma 4, and that this construct is termed hL2434P or IMMU-114, while Figs 3 and 4 of the instant application in concert with [0022] and [0023] disclose that humanized L243 has the same murine FR residues at the recited positions in instant dependent claim 2 and the same CDRs as recited in instant base claim 1.   

Although the claims of ‘539 do not recite steps for obtaining an isolated nucleic acid encoding the antibody  and expressing the nucleic acid in cell culture to produce said antibody, the claims of ‘917 recite the CDR sequences of the antibody, along with the light and heavy chain murine L243 FR residues to be retained with the exception of G100.  It was within the purview of one of ordinary skill in the art to make the IMMU-114 portion of the antibody in the method of the claims of ‘539 recombinantly, as is evidenced by for example, admitted prior art at [0069] of the instant specification, e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing .  

Instant dependent claim 3 is included in this rejection because the IMMU-114 portion of the administered ADC does possess higher affinity for HLA-DR than does murine L243 as is evidenced by an admission in the instant specification at [0026].

Claims 1-4 and 19 are directed to an invention not patentably distinct from claims 1-23of commonly assigned US 10,988,539, as enunciated supra.


The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 10,988,539, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

13. Claims 1-4, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,709,701 as evidenced by admissions in the specification of ‘701 at col. 47, lines 53-56 and admissions in the instant specification at [0198], [0022], [0023], and [0026]. 

The claims of US 10,709,701 are drawn to a method of treating a B cell leukemia or lymphoma such as NHL (i.e., implicitly a human having Non-Hodgkin’s lymphoma) comprising administering an ADC that comprises IMMU-140, binds to HLA-DR. 

The admission in the specification of 10,709,701 at col. 47, lines 53-56 is that IMMU-140 comprises humanized anti-HLA-DR antibody (hL243 also termed “IMMU-114”).  

The instant specification at [0198] discloses that hL243 was recombinantly engineered as a humanized IgG4 construct of L243 and has a Ser241Pro mutation in the hinge region of gamma 4, and that this construct is termed hL243g4P or “IMMU-114”, while Figs 3 and 4 of the instant application in concert with [0022] and [0023] disclose that humanized L243 has the same murine FR residues at the recited positions in instant dependent claim 2 and the same CDRs as recited in instant base claim 1.  

Although the claims of 10,709,701 do not recite steps for obtaining an isolated nucleic acid encoding the antibody  and expressing the nucleic acid in cell culture to produce said antibody, the antibody is the same antibody as that recited in instant claim 2, and it would have been within the purview of one of ordinary skill in the art to produce the antibody recombinantly, as is evidenced by admitted prior art in the instant specification at [0069].

Instant dependent claim 3 is included in this rejection because the IMMU-114 portion of the administered ADC does possess higher affinity for HLA-DR than does murine L243 as is evidenced by an admission in the instant specification at [0026].

Claims 1-4 and 19 are directed to an invention not patentably distinct from claims 1-24 of commonly assigned US 10,709,701, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 10,709,701, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

14.  Claims 1-4, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 8,877,202 as evidenced by admissions in the specification of ‘202 at col. 4, line 5 and col. 55 at lines 23-30 and admissions in the instant specification at [0198], [0022], [0023], and [0026]. 

The claims (18-45) of US 8,877,202 are drawn to a method of treating a B cell leukemia or lymphoma such as NHL (i.e., implicitly a human having Non-Hodgkin’s lymphoma) comprising administering an ADC that comprises the hL243 IgG4P antibody or antigen binding fragment thereof that binds to HLA-DR. Claims 1-17 are drawn to the said ADC/pharmaceutical composition thereof.
 
The admission in the specification of ‘202 at col. 4, line 5 and col. 55 at lines 23-30 is that the humanized hL243 antibody  is also termed “IMMU-114” and comprises the same CDRs that are recited in instant base claim 1, respectively.

The instant specification at [0198] discloses that hL243 was recombinantly engineered as a humanized IgG4 construct of L243 and has a Ser241Pro mutation in the hinge region of gamma 4, and that this construct is termed hL243g4P or “IMMU-114”, while Figs 3 and 4 of the instant application in concert with [0022] and [0023] disclose that humanized L243 has the same murine FR residues at the recited positions in instant dependent claim 2 and the same CDRs as recited in instant base claim 1.  

Although the claims of ‘202 do not recite steps for obtaining an isolated nucleic acid encoding the antibody  and expressing the nucleic acid in cell culture to produce said antibody, the antibody is the same antibody as that recited in instant claim 2, and it would have been within the purview of one of ordinary skill in the art to produce the antibody recombinantly, as is evidenced by admitted prior art in the instant specification at [0069], e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing the nucleic acid sequence in cell culture to produce and isolate the humanized mAb.  
 
Instant dependent claim 3 is included in this rejection because the IMMU-114 portion of the administered ADC does possess higher affinity for HLA-DR than does murine L243 as is evidenced by an admission in the instant specification at [0026].

As pertains to claims 1-17 of US 8,877,202, the instant rejection includes these claims because Applicant has chosen to file the 14/175,089 application that issued as US 8,877,202 as a separate application from the instant application.

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

Claims 1-4 and 19 are directed to an invention not patentably distinct from claims 1-45 of commonly assigned US 8,877,202, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 8,877,202, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue. 

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

15.  Claims 1-4, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,486,536, as evidenced by admissions in the specification of 9,486,536 at col. 4, line 14 and admissions in the instant specification at [0198], [0022], [0023], and [0026]. 

The claims of US 9,486,536 are drawn to a method of treating a B cell leukemia or lymphoma such as NHL (i.e., implicitly a human having Non-Hodgkin’s lymphoma) comprising administering a bispecific antibody that comprises the hL243 IgG4P antibody or antigen binding fragment thereof that binds to HLA-DR. 
 
The admission in the specification of 9,486,536 at col. 4, line 14 is that the humanized hL243 antibody  is also termed “IMMU-114”.

The instant specification at [0198] discloses that hL243 was recombinantly engineered as a humanized IgG4 construct of L243 and has a Ser241Pro mutation in the hinge region of gamma 4, and that this construct is termed hL243g4P or “IMMU-114”, while Figs 3 and 4 of the instant application in concert with [0022] and [0023] disclose that humanized L243 has the same murine FR residues at the recited positions in instant dependent claim 2 and the same CDRs as recited in instant base claim 1.  

Although the claims of 9,486,536 do not recite steps for obtaining an isolated nucleic acid encoding the antibody  and expressing the nucleic acid in cell culture to produce said antibody, the antibody is the same antibody as that recited in instant claim 2, and it would have been within the purview of one of ordinary skill in the art to produce the antibody recombinantly, as is evidenced by admitted prior art in the instant specification at [0069], e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing the nucleic acid sequence in cell culture to produce and isolate the humanized mAb.  

Instant dependent claim 3 is included in this rejection because the IMMU-114 portion of the administered bispecific antibody does possess higher affinity for HLA-DR than does murine L243 as is evidenced by an admission in the instant specification at [0026].

Claims 1-4 and 19 are directed to an invention not patentably distinct from claims 1-24 of commonly assigned US 9,486,536, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 9,486,536, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue. 

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

16.  Claims 1-4, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,694,088, as evidenced by admissions in the specification of 9,694,088 at col. 4, line 17 and admissions in the instant specification at [0198], [0022], [0023], and [0026]. 

The claims of US 9,694,088 are drawn to a method of treating a B cell leukemia or lymphoma such as NHL (i.e., implicitly a human having Non-Hodgkin’s lymphoma) comprising administering an ADC that comprises the hL243 IgG4P antibody or antigen binding fragment thereof that binds to HLA-DR. 
 
The admission in the specification of 9,694,088 at col. 4, line 17 is that the humanized hL243 antibody  is also termed “IMMU-114”.

The instant specification at [0198] discloses that hL243 was recombinantly engineered as a humanized IgG4 construct of L243 and has a Ser241Pro mutation in the hinge region of gamma 4, and that this construct is termed hL243g4P or “IMMU-114”, while Figs 3 and 4 of the instant application in concert with [0022] and [0023] disclose that humanized L243 has the same murine FR residues at the recited positions in instant dependent claim 2 and the same CDRs as recited in instant base claim 1.  

Although the claims of 9,694,088 do not recite steps for obtaining an isolated nucleic acid encoding the antibody  and expressing the nucleic acid in cell culture to produce said antibody, the antibody is the same antibody as that recited in instant claim 2, and it would have been within the purview of one of ordinary skill in the art to produce the antibody recombinantly, as is evidenced by admitted prior art in the instant specification at [0069], e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing the nucleic acid sequence in cell culture to produce and isolate the humanized mAb.  

Instant dependent claim 3 is included in this rejection because the IMMU-114 portion of the administered ADC does possess higher affinity for HLA-DR than does murine L243 as is evidenced by an admission in the instant specification at [0026].

Claims 1-4 and 19 are directed to an invention not patentably distinct from claims 1-25 of commonly assigned US 9,694,088, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 9,694,088, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue. 

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

17.  Claims 1, 3, 4, 19 and 20, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,058,621, as evidenced by an admission in the specification of 10,058,621 at col. 25, lines 55-61.   

The claims of US 10,058,621 are drawn to a method of treating a B cell leukemia or lymphoma such as non-Hodgkin’s leukemia (NHL, inherently a human subject has NHL) comprising administering to a subject a humanized L243 antibody or ADC comprising said antibody.

The admission in the specification of 10,058,621at col. 25, lines 55-61 is that the CDRs of a humanized L243 antibody are the same as those recited in instant base claim 1.

Although the claims of 10,058,621 do not recite steps for obtaining an isolated nucleic acid encoding the antibody  and expressing the nucleic acid in cell culture to produce said antibody, the antibody is the same antibody as that recited in instant base claim 1, and it would have been within the purview of one of ordinary skill in the art to produce the antibody recombinantly, as is evidenced by admitted prior art in the instant specification at [0069] in order to obtain it, e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing the nucleic acid sequence in cell culture to produce and isolate the humanized mAb.  

Instant dependent claim 3 is included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to seek improvements in antibody affinity, and within the purview of one of ordinary skill in the art to make a higher affinity binding antibody for superior binding, as evidenced for instance by Dall-Acqua and Carter (Curr. Opin. Struct. Biol. 1998, 8:443-450) who teach that antibody humanization is widely used to address the problems of immunogenicity of rodent monoclonal antibodies, and are commonly created by transplanting the CDRs from rodent to human antibodies, with the  usual recruitment of one or more framework region residues from the parent rodent antibody for retention of successful and efficient antigen binding.  Dall-Acqua and Carter teach that hundreds of antibodies have been successfully humanized.  Dall-Acqua and Carter teach creating higher affinity binding antibodies  (see entire reference, especially humanization section). 

Claims 1-4 and 19 are directed to an invention not patentably distinct from claims 1-25 of commonly assigned US 10,058,621, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 10,058,621, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue. 

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

18.  Claims 1, 3, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,375,489 in view of Brown et al (Clinical Lymphoma, 2001, 2(3): 188-190), and as evidenced by an admission in the specification of US 9,375,489 at col. 52, lines 16-23.

The claims of US 9,375,489 are drawn to a method of delivering a drug to a target cell comprising administering an anti-cancer antibody-ADC, wherein the antibody can be humanized L243 with specificity for HLA-DR or a bispecific antibody version thereof.

The claims of US 9,375,489 do not recite that the method treats non-Hodgkin’s lymphoma (NHL), nor do they recite the steps for obtaining the nucleic acid encoding the antibody and expressing the antibody via cell culturing of the said nucleic acid as is recited in steps a and b in instant base claim 1. 

The admission in the specification of US 9,375,489 at col. 52, lines 16-23 is the disclosure of the CDRs of a humanized L243 antibody, wherein they are the same as are recited in instant base claim 1.

Brown et al teach administering a humanized anti-HLA-DR antibody (Hu1D10) having ADCC and CDC activity as well as by apoptosis, and alternatively, in combination with anti-CD20 mAb rituximab as a potential therapy for humans having NHL and/or for other B cell lymphomas.  Brown et al further teach that HLA-DR is expressed on many B cell lymphomas (see entire reference).

It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to have administered the humanized L243-ADC in the method of the claims of ‘489 to a human subject with NHL.

One of ordinary skill in the art would have been motivated to do this in order to target the drug to NHL cells that express HLA-DR.

Although as stated above, the claims of ‘489 do not recite steps for obtaining an isolated nucleic acid encoding the antibody  and expressing the nucleic acid in cell culture to produce said antibody, the antibody is the same antibody as that recited in instant base claim 1, and it would have been within the purview of one of ordinary skill in the art to produce the antibody recombinantly, as is evidenced by admitted prior art in the instant specification at [0069] in order to obtain it.

Instant dependent claim 3 is included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to seek improvements in antibody affinity, and within the purview of one of ordinary skill in the art to make a higher affinity binding antibody for superior binding.

Claims 1, 3, 19 and 20 are directed to an invention not patentably distinct from claims 1-19 of commonly assigned US 9,375,489, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 9,375,489, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue. 

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

19.  Claims 1-4, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 27-30 of U.S. Patent No. 9,468,689, as evidenced by an admission in the specification of 9,468,689 at col. 7, lines 4-12.

The claims of US 9,468,689 are drawn to a method of administering hL243 or hL243 IgG4P or an antigen binding fragment thereof that are specific for HLA-DR to a patient having a lymphoma such as non-Hodgkin’s lymphoma (NHL) (which is inherently a human patient).

The admission in the specification of US 9,468,689 at col. 7, lines 4-12 is that a humanized hL243 IgG4P antibody heavy and light chain sequences are shown in Fig. 8.  The sequences in Fig. 8  comprise the CDRs recited in instant base claim 1 as well as the murine framework residues recited in instant dependent claim 2.

Although the claims of ‘689 do not recite steps for obtaining an isolated nucleic acid encoding the antibody  and expressing the nucleic acid in cell culture to produce said antibody, the antibody is the same antibody as that recited in instant base claim 1, and it would have been within the purview of one of ordinary skill in the art to produce the antibody recombinantly, as is evidenced by admitted prior art in the instant specification at [0069] in order to obtain it, e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing the nucleic acid sequence in cell culture to produce and isolate the humanized mAb.  



Instant dependent claim 3 is included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to seek improvements in antibody affinity, and within the purview of one of ordinary skill in the art to make a higher affinity binding antibody for superior binding. More to the point, the hL243 IgG4P antibody recited in the method claims of ‘689 is identical to that disclosed in the instant specification at [0166] and that has a higher affinity (a lower dissociation constant) than the murine L243 counterpart antibody.

Claims 1-4, 19 and 20 are directed to an invention not patentably distinct from claims 1-25 and 27-30 of commonly assigned US 9,468,689, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 9,468,689, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue. 

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

20.  Claims 1, 3 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,522,959, as evidenced by an admission in the specification of 9,522,959 at col. 56, lines 17-24.

The claims of US 9,522,959 are drawn to a method for treating an HLA-DR-expressing B cell lymphoma or B cell leukemia in  a human patient comprising administering a hL243 or antigen binding fragment thereof-ADC.

The admission in the specification of 9,522,959 at col. 56, lines 17-24 is disclosure of the CDRs of a humanized L243 (hL243) antibody, and those said CDRs are identical to those recited in instant base claim 1.

Although the claims of ‘959 do not recite steps for obtaining an isolated nucleic acid encoding the antibody  and expressing the nucleic acid in cell culture to produce said antibody, the antibody is the same antibody as that recited in instant base claim 1, and it would have been within the purview of one of ordinary skill in the art to produce the antibody recombinantly, as is evidenced by admitted prior art in the instant specification at [0069] in order to obtain it, e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing the nucleic acid sequence in cell culture to produce and isolate the humanized mAb.  

Instant dependent claim 3 is included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to seek improvements in antibody affinity, and within the purview of one of ordinary skill in the art to make a higher affinity binding antibody for superior binding, as evidenced for instance by Dall-Acqua and Carter (Curr. Opin. Struct. Biol. 1998, 8:443-450) who teach that antibody humanization is widely used to address the problems of immunogenicity of rodent monoclonal antibodies, and are commonly created by transplanting the CDRs from rodent to human antibodies, with the  usual recruitment of one or more framework region residues from the parent rodent antibody for retention of successful and efficient antigen binding.  Dall-Acqua and Carter teach that hundreds of antibodies have been successfully humanized.  Dall-Acqua and Carter teach creating higher affinity binding antibodies  (see entire reference, especially humanization section). 
 
Claims 1, 3 and 19 are directed to an invention not patentably distinct from claims 1-19 of commonly assigned US 9,522,959, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 9,522,959, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue. 

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.





21.  Claims 1, 3, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,629,926  as evidenced by an admission in the specification of 9,629,926 at col. 54, lines 14-21, in view of Brown et al (Clinical Lymphoma, 2001, 2(3): 188-190).

The claims of US 9,629,926 are drawn to a method of killing cancer cells comprising administering an antibody or antigen binding fragment thereof that is hL243-ADC in vitro.

The admission in the specification of US 9,629,926 at col. 54, lines 14-21 is disclosure of the CDRS of hL243, which are identical to those recited in instant base claim 1. 

The claims of US 9,629,926 do not recite wherein the human subject with cancer has non-Hodgkin’s lymphoma, nor do they recite the steps for obtaining the nucleic acid encoding the antibody and expressing the antibody via cell culturing of the said nucleic acid as is recited in steps a and b in instant base claim 1.

Brown et al teach administering a humanized anti-HLA-DR antibody (Hu1D10) having ADCC and CDC activity as well as by apoptosis, and alternatively, in combination with anti-CD20 mAb rituximab as a potential therapy for humans having NHL and/or for other B cell lymphomas.  Brown et al further teach that HLA-DR is expressed on many B cell lymphomas (see entire reference).

It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to have administered the humanized L243-ADC in the method of the claims of ‘926 to a human subject with NHL.

One of ordinary skill in the art would have been motivated to do this in order to target the drug to NHL cells that express HLA-DR.

Although as stated above, the claims of ‘926 do not recite steps for obtaining an isolated nucleic acid encoding the antibody  and expressing the nucleic acid in cell culture to produce said antibody, the antibody is the same antibody as that recited in instant base claim 1, and it would have been within the purview of one of ordinary skill in the art to produce the antibody recombinantly, as is evidenced by admitted prior art in the instant specification at [0069] in order to obtain it, e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing the nucleic acid sequence in cell culture to produce and isolate the humanized mAb.  

Instant dependent claim 3 is included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to seek improvements in antibody affinity, and within the purview of one of ordinary skill in the art to make a higher affinity binding antibody for superior binding, as evidenced for instance by Dall-Acqua and Carter (Curr. Opin. Struct. Biol. 1998, 8:443-450) who teach that antibody humanization is widely used to address the problems of immunogenicity of rodent monoclonal antibodies, and are commonly created by transplanting the CDRs from rodent to human antibodies, with the  usual recruitment of one or more framework region residues from the parent rodent antibody for retention of successful and efficient antigen binding.  Dall-Acqua and Carter teach that hundreds of antibodies have been successfully humanized.  Dall-Acqua and Carter teach creating higher affinity binding antibodies  (see entire reference, especially humanization section). 

Claims 1, 3, 19 and 20 are directed to an invention not patentably distinct from claims 1-21 of commonly assigned US 9,629,926, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 9,629,926, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue. 

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

22.  Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 14/876,200 case that issued as US 9,683,050 as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
Claims 1-4, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 20-23 of U.S. Patent No. 9,683,050 in view of Brown et al (Clinical Lymphoma, 2001, 2(3): 188-190), as evidenced by an admission in the specification of ‘050 at col. 7, lines 14-22.
 
The claims of US 9,968,050 are drawn to a composition comprising hL243  or hL243 IgG4P, either specific for HLA-DR, or an ADC conjugate thereof.

The admission in the specification of ‘050 col. 7, lines 14-22 is the sequence of the variable and constant regions of the hL243 IgG4P antibody heavy and light chains, which comprise the same CDRs as are recited in instant base claim 1, as well as the same murine framework residues and the Ser241Pro substituent as are recited in instant dependent claim 2.

The claims of US 9,968,050 do not recite wherein the composition is administered to a human subject having non-Hodgkin’s lymphoma (NHL), nor do they recite the steps for obtaining the nucleic acid encoding the antibody and expressing the antibody via cell culturing of the said nucleic acid as is recited in steps a and b in instant base claim 1.

Brown et al teach administering a humanized anti-HLA-DR antibody (Hu1D10) having ADCC and CDC activity as well as by apoptosis, and alternatively, in combination with anti-CD20 mAb rituximab as a potential therapy for humans having NHL and/or for other B cell lymphomas.  Brown et al further teach that HLA-DR is expressed on many B cell lymphomas (see entire reference).

It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to have administered the antibody composition recited in the claims of ‘050 to a human subject having NHL.

One of ordinary skill in the art would have been motivated to do this in order to treat NHL, particularly in light of the teaching of Brown et al that NHL as well as many other B cell lymphomas express HLA-DR and that an anti-HLA-DR antibody can be used to treat NHL.  

Although as stated above, the claims of ‘050 do not recite steps for obtaining an isolated nucleic acid encoding the antibody and expressing the nucleic acid in cell culture to produce said antibody, the antibody is the same antibody as that recited in instant base claim 1, and it would have been within the purview of one of ordinary skill in the art to produce the antibody recombinantly, as is evidenced by admitted prior art in the instant specification at [0069] in order to obtain it, e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing the nucleic acid sequence in cell culture to produce and isolate the humanized mAb.  

Instant dependent claim 3 is included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to seek improvements in antibody affinity, and within the purview of one of ordinary skill in the art to make a higher affinity binding antibody for superior binding, as evidenced for instance by Dall-Acqua and Carter (Curr. Opin. Struct. Biol. 1998, 8:443-450) who teach that antibody humanization is widely used to address the problems of immunogenicity of rodent monoclonal antibodies, and are commonly created by transplanting the CDRs from rodent to human antibodies, with the  usual recruitment of one or more framework region residues from the parent rodent antibody for retention of successful and efficient antigen binding.  Dall-Acqua and Carter teach that hundreds of antibodies have been successfully humanized.  Dall-Acqua and Carter teach creating higher affinity binding antibodies  (see entire reference, especially humanization section). 

Claims 1-4, 19 and 20 are directed to an invention not patentably distinct from claims 1-14 and 20-23 of commonly assigned US 9,968,050, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 9,968,050, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue. 

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

23.  Claims 1-4, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21, 27, 28 and 31 of U.S. Patent No. 9,963,516, as evidenced by an admission in the specification of ‘516 at col. 7, lines 14-22.

The claims of US 9,963,516 are drawn to a method of administering a therapeutic antibody that is hL243 or hL243 IgG4P or an ADC version or a bispecific version thereof, either specific for HLA-DR, to a patient who has a B cell lymphoma such as non-Hodgkin’s lymphoma (NHL) (inherently, a human patient has NHL). The method of the claims of ‘516 also recite a step of obtaining a composition comprising the antibody.
 
The admission in the specification of ‘516 at col. 7, lines 14-22 is disclosure of the variable and constant region sequences of the heavy and light chains of hL243 IgG4P, wherein the CDRs are the same as are recited in instant base claim 1, and wherein the Ser241Pro substituent residue as well as the murine framework residues are the same as are recited in instant dependent claim 2.

The claims of ‘516 do not recite the steps for obtaining the nucleic acid encoding the antibody and expressing the antibody via cell culturing of the said nucleic acid as is recited in steps a and b in instant base claim 1.

However, it would have been within the purview of one of ordinary skill in the art to produce the antibody recombinantly, as is evidenced by admitted prior art in the instant specification at [0069] in order to obtain it, as is evidenced by for example, admitted prior art at [0069] of the instant specification, e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing the nucleic acid sequence in cell culture to produce and isolate the humanized mAb.  

Instant dependent claim 3 is included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to seek improvements in antibody affinity, and within the purview of one of ordinary skill in the art to make a higher affinity binding antibody for superior binding. More to the point, as is evidenced by an admission in the specification at [0166], this same hL243 IgG4 Ser241Pro antibody inherently has a higher affinity (lower dissociation constant) than the corresponding murine L243 antibody.

Claims 1-4, 19 and 20 are directed to an invention not patentably distinct from claims 1-21, 27, 28 and 31 of commonly assigned US 9,963,516, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 9,963,516, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue. 

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

24.  Claims 1, 3, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 20 and 21 of U.S. Patent No. 10,751,420, as evidenced by an admission in the specification of ‘420 at col. 56, lines 60-67.

The claims of US 10,751,420 are drawn to a method of treating a cancer that is a B cell leukemia or lymphoma such as non-Hodgkin’s lymphoma (NHL) comprising administering to a human subject having these cancers an HLA-DR antibody or antigen binding fragment thereof-ADC, wherein the antibody is hL243.

The admission in the specification of ‘420 at col. 56, lines 60-67 is disclosure of the CDRs of the hL243 antibody, which are the same as those recited in instant base claim 1. 
The claims of ‘420 do not recite the steps for obtaining the nucleic acid encoding the antibody and expressing the antibody via cell culturing of the said nucleic acid as is recited in steps a and b in instant base claim 1. 

However, it would have been within the purview of one of ordinary skill in the art to produce the antibody recombinantly, as is evidenced by admitted prior art in the instant specification at [0069] in order to obtain it, as is evidenced by for example, admitted prior art at [0069] of the instant specification, e.g., Tempest et al (Nature, 1991, 9: 266-271) who teach transferring CDRs from a murine mAb to a human mAb via obtaining an isolated nucleic acid sequence encoding a humanized version of the murine mAb and expressing the nucleic acid sequence in cell culture to produce and isolate the humanized mAb.  

Instant dependent claim 3 is included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to seek improvements in antibody affinity, and within the purview of one of ordinary skill in the art to make a higher affinity binding antibody for superior binding, as evidenced for instance by Dall-Acqua and Carter (Curr. Opin. Struct. Biol. 1998, 8:443-450) who teach that antibody humanization is widely used to address the problems of immunogenicity of rodent monoclonal antibodies, and are commonly created by transplanting the CDRs from rodent to human antibodies, with the  usual recruitment of one or more framework region residues from the parent rodent antibody for retention of successful and efficient antigen binding.  Dall-Acqua and Carter teach that hundreds of antibodies have been successfully humanized.  Dall-Acqua and Carter teach creating higher affinity binding antibodies  (see entire reference, especially humanization section). 
. 

Claims 1, 3, 19 and 20 are directed to an invention not patentably distinct from claims 1-21, 27, 28 and 31 of commonly assigned US 10,751,420, as enunciated supra.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US 10,751,420, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue. 

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

25.  The Examiner makes of record Loisel et al (Molecular Cancer, 2011, 10: 42) that evidences that administration of an anti-HLA-DR antibody significantly increased survival time in an animal model of B-CLL and also evidences that high levels of HLA-DR are present on B lymphoid leukemias.  In addition, Stephens et al (12/5-8/2015, ASH abstract 2740) provides evidence of efficacy of treating non-Hodgkin’s lymphoma in humans by administering IMMU-114 (hL243 Igg4P).  

26.  No claim is allowed.

27.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644